 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 642 
Orchard Park Health Care Center, Inc. d/b/a Waters 
of Orchard Park 
and Carol A. Gunnersen.  
Case 
3ŒCAŒ23704 
April 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
, SCHAUMBER, WALSH, AND MEISBURG
 The issue presented in this case is whether two nursing 
home employees were engaged in protected concerted 
activity under the National Labor Relations Act (the Act) 

when they called the New Yo
rk State Department of 
Health Patient Care Hotline to report excessive heat in 

the Respondent™s nursing home. The administrative law 
judge found that the employ
ees were so engaged and, 
thus, that the Respondent, Waters of Orchard Park, vio-
lated Section 8(a)(1) of the Act when it suspended and 
discharged one of the employees and suspended the sec-
ond.
1  We agree with the judg
e that the employees were 
engaged in concerted activity. However, contrary to the 
judge and for the reasons discussed below, we find that 
the employees™ activity was not
 protected under the Act 
because it did not relate to a term or condition of their 
employment. Accordingly, we shall dismiss the com-

plaint.  
I. THE FACTS
  The Respondent operates a nursing home in the Buf-
falo, New York area. It was very hot at the end of June 

2002
2 and even hotter during the first week of July. The 
older portions of the nursing home did not have central 

air-conditioning. To deal with
 the heat, the Respondent 
began furnishing bottled spring water for the staff, and, 
on July 1, the Respondent installed two freestanding air-
conditioners in the unit of the nursing home involved in 
this case. On July 1 and 3, two patients were sent to the hospital. 
Both showed symptoms of dehydration. When Kathleen 
                                                          
 1 On February 13, 2003, Administrative Law Judge Marion C. Lad-
wig issued the attached decision. 
The Respondent filed exceptions, a 
supporting brief, and a reply brief. The General Counsel filed an an-
swering brief. 
The Board has considered the decision and the record in light of the 
exceptions and briefs and has decide
d to affirm the judge™s rulings, 
findings, and conclusions only to the ex
tent consistent with this Deci-
sion and Order. 
The Respondent has excepted to some of the judge™s credibility find-
ings. The Board™s established policy is not to overrule an administrative 

law judge™s credibility resolutions un
less the clear preponderance of all the relevant evidence convinces 
us that they are incorrect. 
Standard 
Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 
1951). We have carefully examined the record and find no basis for 
reversing the findings. 
2 All dates hereafter are in 2002. 
Reed, a certified nursing a
ssistant (CNA), arrived at 
work at 2 p.m. on July 4, two more patients had been 
sent to the hospital. Reed observed that the patients were 
refusing to eat and drink, were unresponsive, and were 

taking off their clothes. When Carol Gunnersen, a li-
censed practical nurse acting as
 charge nurse, arrived at 
3:30 p.m., she noticed that patients were lethargic and 
were taking their clothes off.  There was no bottled water 
available for the staff on that
 day, since it was locked in 
Nursing Director Tracey Su
llivan™s office during her 
holiday absence. 
Reed went on break around 4:30 p.m. with Gunnersen 
and Cynthia Fields, the nursing supervisor. Reed was not 

feeling well and asked if she could go home. Fields told 
Reed that Sullivan had said
 that no one could leave. 
Later that afternoon, Gunner
sen dialed the phone number 
for the New York State Depa
rtment of Health Patient 
Care Hotline and tossed the phone to Reed. Reed stated 

that there was no water for staff members, that several 
residents were dehydrated, and that she was very hot and 
wanted them to come look into the conditions. Reed did 
not identify herself truthfully, but said that she was a 
relative of a resident.   
The next morning, the Respondent™s assistant adminis-
trator, Peter Fadeley, learned from another CNA that 

someone had called the hotline. Fadeley contacted the 
facility™s administrator, who 
was on vacation, and then 
called Sullivan at home to come in early to investigate. 
Reed was called into Sullivan™s office and questioned 
about the call to the hotline. Initially, Reed claimed that 

she had no knowledge of the call. Reed was later called 
back to meet with Sullivan and Fadeley, and they told 
her that they had learned fr
om reliable sources that she 
had made the call. Reed then admitted that she had made 

the call and began to cry. Reed was asked to write a 
statement. At first, she wrot
e that there was ﬁa lot of jok-
ingﬂ about how hot the unit was and that there was no 
spring water for the staff. Sullivan then told Reed to 

elaborate and said, ﬁWhat about 
the residents that went to 
the hospital with dehydration?
 . . . Write that on there.ﬂ 
Reed added to her statement, 
ﬁI stated that there was no 
water on unit, very hot and several residents were re-
cently sent to hospital. I hung up and everyone was 
laughing.ﬂ Reed explained in her testimony that she 

meant that she heard her co
workers say, ﬁ[Y]ou™re in 
trouble for making that phone
 call.ﬂ Reed was suspended 
pending further investigation and was asked to leave the 

premises. Gunnersen was suspended on July 6. She never 
returned to work.  On July 11, the Respondent dis-
charged Reed. 
341 NLRB No. 93 
 WATERS OF ORCHARD PARK
 643
The New York State Department
 of Health sent an in-
spector to the nursing home on July 8. No violations of 
State or Federal regulations were found.  
II. THE JUDGE
™S DECISION
 The judge found that Reed 
and Gunnersen™s conduct in 
calling the hotline was concerted activity.  We agree.  
The judge also found that the call involved a working 
condition. He reasoned that a posted patient care hotline 

noticeŠinforming employees that
 they are ﬁrequiredﬂ by 
New York State Public Heal
th Law to report physical 
abuse, mistreatment, or neglectŠis an important part of 

the employees™ working conditions in caring for the pa-
tients. The judge concluded that the Respondent unlaw-
fully suspended Reed and Gunnersen to discourage em-
ployees in their unit from reporting any unsafe conditions 

for patients in the facility™s old section and that the Re-
spondent feared that employees™ using the hotline to re-
port the excessive heat in vi
olation of a State regulation 
requiring ﬁsafe and comfortable temperature levelsﬂ 
could adversely affect the State license to operate the 
nursing home. 
III. THE PARTIES
™ CONTENTIONS
 The Respondent claims that
 the employees™ conduct in 
calling the State hotline was not protected activity be-

cause reporting concerns about the patients did not in-
volve a complaint about working conditions and because 
an employee™s personal concern is not protected. Even if 

their conduct was protected, 
the Respondent continues, 
Reed and Gunnersen lost su
ch protection because they 
lied to the State about who th
ey were and the reason for their call, they lied to management during the investiga-
tion, they violated work rules by lying and by failing to 
follow proper channels for complaints, and their motiva-
tion was improper and disloyal under 
NLRB v. Electrical 
Workers Local 1229 (
Jefferson Standard)
, 346 U.S. 464 
(1953). The Respondent asserts 
that it acted against Reed 
and Gunnersen because they 
made false and fraudulent 
statements in the hotline call 
and because they provided 
false information about the call in the subsequent internal 

investigation.  
The General Counsel contends that Reed and Gun-
nersen called the State hotline because patient safety was 

at risk due to the excessive 
heat. The issue, according to the General Counsel, is not simply whether general pa-
tient concerns are working conditions, but whether the 
State™s legal mandate for employees to report unsafe 
conditions is a working condition, and therefore, pro-

tected under the Act. The Ge
neral Counsel argues that 
the judge properly concluded that ﬁan important part of 

the employees™ working conditionsﬂ is the State require-

ment to report any ﬁunsafe condition.ﬂ  
The General Counsel also argues that Gunnersen and 
Reed did nothing to lose the protection of the Act. The 
General Counsel claims that the report was not rendered 
fraudulent by Reed™s statemen
t that there was ﬁno waterﬂ 

as opposed to no bottled or spring water or by any dis-
tinctions between Reed™s observing that the residents 
exhibited symptoms of dehydration and an actual diag-

nosis of dehydration. Further, the General Counsel as-
serts, Reed and Gunnersen, did not act with malicious 
intent. 
IV. ANALYSIS
 Section 7 of the Act provides employees with the right 
to engage in concerted activities for the purpose of col-

lective bargaining or ﬁother mutual aid or protection.ﬂ 
The judge correctly found that Reed and Gunnersen were 

engaged in concerted activity 
because they acted together 
in making the phone call. 
Meyers Industries
, 281 NLRB 
882 (1986), affd. sub nom. 
Prill v. NLRB, 835 F.2d 1481 
(D.C. Cir. 1987), cert. denied 487 U.S. 1205 (1988).   
However, the key issue is whether Reed and Gunnersen™s 
conduct in calling the hotline was 
protected
 concerted 
activity. 
It is well established that Section 7 extends to em-
ployee efforts ﬁto improve terms and conditions of em-

ployment or otherwise improve their lot as employees 
through channels outside the immediate employee-
employer relationship.ﬂ 
Eastex, Inc. v. NLRB, 437 U.S. 
556, 565 (1978).  However, ﬁsome concerted activity 
bears a less immediate relationship to employees™ inter-
ests as employees than other such activity,ﬂ and ﬁat some 

point the relationship becomes so attenuated that an ac-
tivity cannot fairly be deemed to come within the ‚mu-
tual aid or protection™ clause.ﬂ Id. at 567Œ568.  Here, 
Reed and Gunnersen™s call to 
the State health department 
hotline did not involve a term or condition of their em-
ployment and was not otherwise an effort to ﬁimprove 
their lot as employees.ﬂ  Id. 
at 565.  Reed and Gunnersen 
explicitly disclaimed an interest in their own working 
conditions when they called the hotline. Reed called the 
hotline to express their concern about patients, as distin-
guished from an effort to improve their lot as employees.  

Indeed, Reed went out of her way, to the point of lying, 
to tell the authorities that she was a relative of a resident.  
If Reed wanted to complain
 about employee conditions, 

she need only to have truthfully identified herself as an 
employee.  In addition, it is significant that the hotline 
that she called was the ﬁPatient Care Hotline.ﬂ 
The Board has held repeatedly that employee concerns 
for the ﬁquality of careﬂ and the ﬁwelfareﬂ of their pa-

tients are not interests ﬁencompassed by the ‚mutual aid 

or protection™ clause.ﬂ  
Lutheran Social Service of Min-
nesota, 
250 NLRB 35, 42 (1980) (concerted activity of 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 644 
employees of a home for troubled youth who complained 
about planned policy changes found unprotected, where 
the employees were found to be disturbed by decisions 
by management and a ﬁperceiv
ed lack of competency of 
management which, in their view, threatened the ‚quality 
of care,™ ‚the quality of the program,™ and the ‚welfare of 
the children™ﬂ)  See also Good Samaritan Hospital & 
Health Center
, 265 NLRB 618, 626 (1982) (concerted 
activity of hospital™s occupational therapists who com-

plained about the management of the hospital™s devel-
opmental learning program found unprotected, where the 
therapists were concerned w
ith the ﬁquality of the care 
offered by the program and the welfare of the childrenﬂ) 

Complaints motivated by concerns for ﬁresidents™ living 
conditionsﬂ have also been found to be ﬁnot directly re-

lated to the employees™ working conditions.ﬂ 
Damon 
House, 
270 NLRB 143, 143 (1984) (concerted activity of 
counselors at a drug treatme
nt center found unprotected, 
where counselors sent a letter attacking the center™s ex-
ecutive director and his impact on the adolescent resi-
dents).  
The fact that Reed and Gu
nnersen were reporting to 
State authorities does not make the activity protected.  In 

Autumn Manor
, 268 NLRB 239 (1983), nursing home 
employees testified at the nursing home™s relicensing 
hearing before the Kansas Department of Health and 
Environment about alleged patient abuse.  The Board 

found that the employees™ testimony about manage-
ment™s treatment of patients ﬁhad no direct relationship 
to the working conditions of employees.ﬂ  Id.  As with 

the employees™ testimony in 
Autumn Manor
, the hotline 
call to the New York State Department of Health has no 
direct relationship to the working conditions of employ-
ees.   Like the employees in 
Lutheran Social Service
, Good 
Samaritan Hospital
, Damon House
, and 
Autumn Manor
, Reed and Gunnersen were concerned about the quality of 
the care and welfare of the re
sidents, not their own work-
ing conditions. Indeed, as noted above, they conceded at 
the hearing in this matter that they did not call the hotline 
to address their own working conditions.  Gunnersen 

testified, ﬁ[W]hen we used the line that day, it wasn™t for 
working conditions.  It wasn™t meant for the staff mem-
bers.  It was about what was going on with the resi-
dents.ﬂ When Reed was asked what was the focus of the 
state requirements, she responded: ﬁ[a]ny and all con-
cerns with regards to the patients.ﬂ  Our dissenting col-

leagues would have us ignore Reed and Gunnersen™s 
testimony about their motive for calling the hotline be-
cause employees™ subjective ch
aracterizations of their 

conduct are not determinative 
of the conduct™s protected 
status.  We agree that if, on 
the objective facts, the phone 
call had been to protect employee working conditions, 

Reed and Gunnersen™s testimony to the contrary would 
not necessarily remove the 
conduct from the protection 
of the Act.  However, as disc
ussed, the objective facts are 
the other way, and the Reed and Gunnersen testimony 
supports the objective facts. 
The cases relied on by our dissenting colleagues are 
distinguishable.  In
 Misericordia Hospital Medical Cen-
ter, 246 NLRB 351 (1979), enfd. 623 F.2d 808 (2d Cir. 
1980), the nurses™ concernsŠstaffing levels and the 
number of patients to be cared forŠwere directly related 
to the nurses™ working conditions.  That is, the nurses 
were complaining about their own staffing levels and the 
impact on patients.  By analog
y if, in the instant case, the 
employees were complaining that their own thirst was 
making them unable to care for patients, that could be 
protected activity.  Similarly, in 
Parr Lance Ambulance 
Service
, 262 NLRB 1284 (1982), enfd. 723 F.2d 575 (7th 
Cir. 1983), the employees™ concernŠinadequate equip-
mentŠwas directly related to
 the performa
nce of their work. In addition, those employees faced the possibility 
of license revocation or a lawsuit if they failed to provide 
adequate emergency medical 
care because they lacked 
the State-required equipment to do so.  Here, Reed and 
Gunnersen did not call the hotline because of a percep-
tion that their ability to deliver patient care was impaired 
or imperiled. Further, there is no showing that using or 

failing to use the hotline to complain about the heat 
would have any real or potential impact on Reed and 
Gunnersen™s employment.  
The dissent, however, goes beyond precedent to find 
that, in the health care field,
 patient care should not be 
separated from working conditions. By that reasoning, 
any concerted conduct directed toward care would be 
protected. We do not think that Section 7 should be ex-

panded to cover every situ
ation where patient care is 
involved. We adhere to the 
Supreme Court™s teaching in 
Eastex, Inc. v. NLRB
, 437 U.S. 556, 567Œ568 (1978), that 
ﬁat some point the relationship [between concerted activ-
ity and employees™ interests as employees] becomes so 
attenuated that an activity cannot fairly be deemed to 

come within the ‚mutual aid or protection™ clause.ﬂ We 
find that the relationship between Reed and Gunnersen™s 
hotline call and their interests as employees wasŠas they 

themselves implicitly admitŠso attenuated that it does 
not properly fall within the scope of Section 7.      
Dreis & Krump Mfg. Co. v. NLRB
, 544 F.2d 320 (7th 
Cir. 1976), cited by our dissenting colleagues, is inappo-

site. In that case, the employee alerted his fellow em-
ployees to supervisory defici
encies ﬁwhich potentially 
affect on-the-job safety and performance.ﬂ 
 WATERS OF ORCHARD PARK
 645
Our dissenting colleagues argue that the fact of disci-
pline (discharge of Reed and suspension of Gunnersen) 
shows that their complaint was related to employment.  
Our colleagues have confused conduct with penalty.  In 

employment cases, the disciplin
e virtually always affects employment.  However, under the NLRA, if the conduct 

is unprotected, the discipline th
erefore is lawful, irrespec-
tive of whether the discip
line affects employment. 
Finally, we note that Reed
 and Gunnersen were acting 
in the interests of the nursing home residents, and we 

commend them for their conduct. However, as discussed, 
that conduct is not protected by Section 7 of the Act.
3 The Act protects employees™ interests as employees.  The 

interests of the nursing home residents are not protected 
by the Act.  Reed and Gunnersen may be entitled to relief 

under a State whistleblower statute or under the public-
policy exception to the employment-at-will doctrine.
4  We find, however, that they are not entitled to relief un-
der the Act, and accordingly, we dismiss the complaint.  
ORDER The complaint is dismissed. 
 MEMBER MEISBURG
, concurring. 
In response to unhealthful conditions at the Respon-
dent™s nursing home, employees Kathleen Reed and 
Carol Gunnersen telephoned New York State™s Patient 
Care Hotline, as State law required them to do.  When 

the Respondent learned who had placed the call, it dis-
charged Reed and suspended Gunnersen.  Gunnersen 
then filed an unfair labor practice charge with the Board. 
I have no doubt that the employees did the ﬁrightﬂ 
thing, however that term be defined.  As both employees 

testified, they acted in the interest of their patients.  Nev-
ertheless, I concur in toda
y™s decision that their disci-
pline did not violate the Act.   
The National Labor Relations Act was enacted to vin-
dicate the right of workers to join together (or not) to 
improve their working conditions.  It protects both un-

ion-related activity and ﬁother concerted activities for the 
purpose of . . . other mutual aid or protection.ﬂ  Over the 
years, the Board and the courts have given meaning to 

that statutory language.  For example, in 
Washington 
Aluminum
, the Supreme Court affi
rmed the Board™s view 
that ﬁmutual aid or protectionﬂ protects the right of unor-

ganized employees to walk off the job to protest working 
conditions.
1  In 
Eastex
, the Court affirmed the Board™s 
                                                          
                                                           
3 Since we find Reed and Gunnersen™s conduct unprotected, we need 
not address the Respondent™s arguments that they lost any such protec-
tion.  
4 See Davis, Defining the Employment Rights of Medical Personnel 
Within the Parameters of Personal Conscience
, 1986 Det. C.L. Rev. 
847, 856Œ857 (1986).  
1 NLRB v. Washington Aluminum
, 370 U.S. 9 (1962). 
view that it protected empl
oyee leafleting on the em-
ployer™s property urging fellow employees, among other 
things, to oppose a State right-to-work provision and to 
register to vote in order to
 ﬁdefeat our enemies and elect our friends.ﬂ
2  But the statutory language is not infinitely malleable. It 
was not intended to protect every kind of concerted activ-

ity, no matter how salutary.  To hold otherwise would be 
one more example of a ﬁhard case making bad law.ﬂ   
It is undoubtedly a good thing that the employees in 
this case complied with the State law requiring them to 

report the conditions they found.  It is even more of a 
good thing when the State law at issue protects an inter-
est as important as patient care.  But the National Labor 

Relations Act is not a general whistleblowers™ statute.  

Absent an intent to improve wages, hours, or working 
conditions, concerted action of the type in this case can-
not be deemed ﬁmutual aid or
 protection.ﬂ  Because the 
employees here testified that their 
sole
 motive was to act 
in the interest of their patients, we cannot find that their 

conduct was protected by the Act.   
The dissent contends that the requisite link to ﬁmutual 
aid or protectionﬂ is presen
t both because the employees 
had a legal obligation to report patient abuse and because 

patient care is inextricably bound up with the working 
conditions of health care workers.  I join the majority in 
rejecting both of those argument
s.  As stated above, both 
employees testified that their motive in calling the hot-
line was to protect their patients.  Neither employee, 
when questioned at the hear
ing, mentioned either em-
ployee working conditions 
or State law even as a motive.  
Therefore, on this record I 
do not believe we can find, 
consistent with the statutory purpose, that the bare exis-
tence of the State law is su
fficient to bring the employ-
ees™ conduct within the ambit of ﬁmutual aid or protec-
tion.ﬂ
3  I am also unwilling to find that the patients™ well-being 
was itself a working condition.  Patient well-being is, for 

all intents and purposes, the ﬁproductﬂ of a health care 
facility.  Although employee interest in that product is 
desirable, it is not thereby converted into a working con-

dition.  Factory workers, too, may manifest a strong in-
terest in the goods they produce, but the nature of those 
goods is not a condition of employment, and certainly 

not a bargainable subject.  
 2 Eastex, Inc. v. NLRB
, 437 U.S. 556, 559Œ560 (1978). 
3 Unlike my dissenting colleagues, I see no problem in letting this 
case turn on the employees™ own testimony concerning their motive in 
placing the call to the hotline.  Motive is often an issue in Board cases, 

especially those where discrimination is
 alleged.  It is settled that mo-
tive is a question of fact.  See, e.g., 
NLRB v. McClain of Georgia, Inc.,
 138 F.3d 1418, 1424 (11th Cir. 1998).  
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 646 
Finally, I note that the State law which in this case ob-
ligates health care employees 
to report patient abuse also 
prohibits employer retaliation against whistleblowers.
4   Although not strictly relevant to our inquiry, the avail-
ability of a remedy in some other forum helps bolster my 
view that we may not expand the coverage of the Act by 
decisional fiat just so we 
might reach a desirable result. 
In short, the ﬁmutual aid or protectionﬂ clause of Sec-
tion 7 is not a whistleblowers™ protection act, even when 

the whistleblowing is both concerted and undertaken 

with the best of intentions.  Accordingly, I agree with the 
majority™s disposition of this case.   
 MEMBERS LIEBMAN and W
ALSH
, dissenting. 
Contrary to our colleagues, we would find that Kath-
leen Reed and Carol Gunnersen were engaged in pro-

tected activity when they cal
led the New York State De-
partment of Health Patient Care Hotline to report exces-
sive heat in the Respondent™s nursing home. As ex-
plained below, we believe that Reed and Gunnersen™s 
concerns over patient care 
necessarily in
volved their 
working conditions and that Board law supports this con-
clusion. We further find that Reed and Gunnersen did 
nothing to lose the protection of the Act.  
Facts The relevant facts are not in dispute. At the beginning 
of July 2002, Reed, a certif
ied nursing assistant (CNA), 
Gunnersen, a licensed practical nurse acting as charge 
nurse, and other employees 
at the nursing home were 
concerned about the heat in the Respondent™s nursing 
home and its effects on the nursing home residents.  Sev-
eral of the employees had talked to the supervisors about 
the high temperatures and the fact that the residents did 
not look well. The employees had been told to ﬁpush 
extra fluidsﬂ on the residents. The Respondent had 

started providing bottled spring water, popsicles, and 
cooling headbands for the staff, and it had installed two 
freestanding air-conditioners in the unit of the facility 
that was not centrally air-conditioned.    
On July 4, it was extremely hot in the unit, and the 
residents were lethargic, slumped over, and taking off 

their clothing.  Reed hersel
f was feeling sick. She testi-
fied that her ears were ringi
ng, that she was feeling faint, 
and that she was sweating profusely. She was denied 
                                                          
                                                           
4 See NY Pub Health Law, § 2803-d
.  New York State law has long 
provided statutory protection for whistleblowers.  See 
NY Lab Law
 § 740.  In 2002, before the events in 
this case, the State enacted special 
whistleblower protection for health care workers, including nursing 
home employees.  
NY Lab Law § 741.  Under that statute health care 
workers may bring a civil action agai
nst their employer for suspending, 
discharging, or otherwise retaliati
ng against them for reporting what 
they, in good faith, believe to c
onstitute improper quality of patient 
care. permission to go home.  Later that day, Gunnersen dialed 
the phone number for the State health department hotline 
and tossed the phone onto the desk next to Reed. Reed 
picked up the phone, identif
ied herself as a family mem-
ber of one of the residents, st
ated that there was no water 
for staff members, that several residents were dehy-

drated, and that she was very hot and wanted them to 

come and look into the conditions. The next day, after 
initially denying that she had been the one to call the 
hotline, she admitted that she had made the call, and she 
gave a statement to that e
ffect. Nursing Director Tracey 
Sullivan told Reed that she could lose her CNA certifica-

tion and that Gunnersen could lose her license for calling 
the hotline. Reed was suspended that day and discharged 
on July 11.  Gunnersen was suspended on July 6 and did 

not return to work. 
Analysis 
A. Reed and Gunnersen™s Conduct was Protected 
As the judge found, the Respondent posted a notice is-
sued by the New York State Department of Health. That 

notice required employees and licensed health profes-

sionals, pursuant to the New York State Public Health 
Law, ﬁto report any instance of patient physical abuse, 
mistreatment or neglectﬂ to 
the New York State Depart-
ment of Health. The notice stated that ﬁthe Patient Care 
Hotline may be used 24 hours a day, seven days a week, 
to report nursing home situations requiring immediate 

action.ﬂ This notice was posted in several conspicuous places 
in the nursing homeŠin the employee dining room and 

on the side of the elevator
, directly across from the 
nurses™ station.  We agree with the judge that the re-

quirement to protect patients by reporting an unsafe con-
dition, set forth in the prominently displayed State notice, 
was an important part of the employees™ working condi-

tions in caring for the patients.
1  There is no question that 
the Respondent™s suspension and discharge of Reed and 

its suspension of Gunnersen for calling the hotline to 

report the dangerously hot conditions in the nursing 
home directly interfered with their fulfillment of this 
important job duty. 
Furthermore, there can be no question that the severity 
of the heat directly affected the manner in which the 
 1 Our concurring colleague asserts th
at we have found that this re-quirement was an important part of
 the employees™ working conditions 
because the employees had a legal oblig
ation to report patient abuse. It 
appears that our colleague has misinterpreted our position. The re-
quirement to report patient abuse was 
an important part of the employ-
ees™ work conditionsŠnot because it was their legal dutyŠbut because 
the Respondent, their employer, incorporated the State-law obligation 
into their working duties by conspicuously posting the State health 

department notice throughout the nursing home. 
 WATERS OF ORCHARD PARK
 647
nursing home employees carri
ed out their resident-care 
duties.  Resident care, after al
l, is the responsibility of the 
nurses and nursing assistants, and the conditions that 
affect the residents surely have a profound effect on how 

the nurses and nursing assist
ants carry out that duty.  
This is illustrated by the fact that the nurses and nursing 

assistants were told to ﬁpush extra fluidsﬂ on the resi-

dents because of the heat.  The severity of the heat was 
directly related to how much they would have to ﬁpush 
fluidsﬂ or take other extraordinary measures to care for 
the residents.  Accordingly, 
Reed and Gunnersen™s call to 
the State hotline was directly related to conditions that 
affected their job duties and thus their terms and condi-
tions of employment. 
The finding that Reed and Gunnersen™s conduct was 
protected is supported by Board law. In 
Misericordia 
Hospital Medical Center
, 246 NLRB 351 (1979), enfd. 
623 F.2d 808 (2d Cir. 1980), a head nurse was found to 
be engaged in protected activity
 when she participated in 
preparing an ad hoc committee™s report to the Joint 

Commission on Accreditation of Hospitals.  The nurse 

was required by the Code of Nurses of the American 
Nurses Association to improve the standards of nursing 
care and to join with others to meet the public™s health 
needs. Compliance with that code was a condition of the 
nurse™s employment, and her cooperation with the ad hoc 
committee was a step toward 
meeting that professional 
obligation. Here, compliance with the posted health de-
partment notice was a condition of the employees™ em-
ployment, and Reed and Gunnersen™s call to the hotline 

was a step toward meeting that obligation.   
Parr Lance Ambulance Service
, 262 NLRB 1284 
(1982), enfd. 723 F.2d 575 (7th Cir. 1983), is similarly 
supportive. There, an ambul
ance driver and an emer-
gency medical technician (EMT) were found to be en-
gaged in protected concerted activity when they refused 
to operate an inadequately equipped ambulance. The 
Board noted that under State regulations, an EMT™s certi-

fication could be revoked for failing to perform an indi-
cated procedure for which trai
ning has been received and 
that the employees could be sued
 if they failed to provide 
adequate care because they 
lacked State-required equip-
ment. Here, Reed and Gunnersen maintain the necessary 
certification and licensing for their respective positions 

that require a mandated level of patient care, which is a 
condition of their employmen
t with the Respondent or 
any other long-term care provider. The Respondent is 
aware of the importance of
 employee certification and 
licensing as demonstrated by Sullivan™s statement that 

Reed and Gunnersen could lose their certification and 

license, respectively, for calling the hotline.  In enforcing 
the Board™s order in 
Parr Lance, the Seventh Circuit 
stated, ﬁTo the extent that an
 employee™s duties relate to 
providing patient care . . . a lack of necessary medical 

equipment affects both the patient™s welfare 
and
 the 
working conditions of the h
ealth care provider.ﬂ  723 
F.2d at 578.  In this case, the high temperatures in the 

nursing home, similar to the 
lack of necessary equipment 
in 
Parr Lance
, affected both the residents™ welfare and 
the working conditions of the nursing home employees.   
Lutheran Social Service of Minnesota, 
250 NLRB 35 
(1980); 
Good Samaritan Hospital & Health Center
, 265 
NLRB 618 (1982); and 
Damon House, 
270 NLRB 143 

(1984), relied on by the majority, are distinguishable. 
Those cases all involved employee complaints directed 
to the management of the facility or the philosophy of the 
employer™s programs, rather than actual employee con-

cerns about the patients and their care. 
Autumn Manor, 268 NLRB 239 (1983), is also distinguishable inasmuch 

as the employees in that case testified at a relicensing 
hearing about alleged patient abuse and did not give any 
specific testimony regarding the patients to whom they 
provided care.    
As the majority and concurring opinions point out, 
Reed and Gunnersen admitted that they called the hotline 

out of concern for the residents. However, it is well es-

tablished that: 
 The motive of the actor in a labor dispute must be dis-

tinguished from the purpose for his activity. The mo-
tives of the participants are irrelevant in terms of de-
termining the scope of Section 7 protections; what is 

crucial is that the purpose of the conduct relate to col-
lective bargaining, working conditions and hours, or 
other matters of ﬁmutual aid or protectionﬂ of employ-
ees.  [Citation omitted.] 
 Dreis & Krump Mfg. Co. v. NLRB
, 544 F.2d 320, 328 fn. 10 
(7th Cir. 1976).  Indeed, in 
NLRB v. Parr Lance Ambulance 
Service
, the Seventh Circuit reiterated this principle when it 
found that the ambulance driver™s concern over the ade-

quacy of medical equipment qualified as a working condi-
tion.  The court stated: ﬁEven if a health care employee 

phrases a complaint about a situation solely in terms of its 
effect on patient welfare, the employee is protected if the 
situation relates to a working condition.ﬂ
  723 F.2d at 578.  
Applying this principle here, ﬁwhat is crucialﬂ is that ﬁthe 
purpose of the conduct,ﬂ seeking relief from the danger-
ously high temperatures in the nursing home, ﬁrelate[d] to. . 

. working conditions.ﬂ  
Dreis & Krump
, supra at 328 fn. 10.  
Further, in the health care field, it is illogical to sepa-
rate patient care from working conditions.  ﬁIn the health 

care field patient welfare 
and working conditions are 
often ‚inextricably intertwined.™ﬂ  
NLRB v. Parr Lance 
Ambulance Service
, 723 F.2d 575, 577 (7th Cir. 1983), 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 648 
quoting 
Misericordia Hospital Med
ical Center v. NLRB
, 623 F.2d 808, 813 (2d Cir. 1980).
2  ﬁTo a health care   
professional, such as a regist
ered nurse, the handling of 
patient care is a condition of employment.ﬂ 
Holy Rosary 
Hospital
, 264 NLRB 1205, 1210 (1982). In this case, the 
care of the residents was an explicit condition of the job 
the employees were expected and required to perform. 

When Reed and Gunnersen called the hotline, they were 
caring for the residents and acting in accordance with 
that explicit job condition.
3       
Contrary to the majority, we do not believe that the in-
tertwining of patient care with the working conditions of 

those in the health care field impermissibly expands the 
scope of Section 7. Taking care of the patients here 
is the work of Reed and Gunnersen.
 If they cannot protect their patients from the effects of 
excessive heat, they cannot 
fully perform their work. The link between their call to 
the hotline and their interests as employees is, therefore, 

direct and in no way attenuated. 
B. Reed and Gunnersen Did Not Lose the Act™s  
Protection 
We reject the Respondent™s contention that Reed and 
Gunnersen lost the Act™s protection. Although Reed did 

not give her identity when she called the hotline and al-

though she initially denied that she had called the hotline, 
                                                          
 2 In claiming that patients™ well being is not a working condition, the 
concurrence draws an analogy betwee
n health care workers and factory 
workers. Similar analogies have 
been rejected by the courts. Parr Lance Ambulance Service
, supra at 578 (ambulance driver providing 
patient care not analogous to car m
echanic servicing an ambulance); 
see Beth Israel Hospital v. NLRB, 437 U.S. 483, 508 (1978) (health 
care cases ﬁgive rise to unique consid
erations that do not apply in the 
industrial settings with which the Board is more familiarﬂ). 
3 Indeed, one could argue, as does Professor Cynthia Estlund, that 
the ﬁopen-textured language of section 7, read in light of the over-
whelming evidence of the meaning of
 work for employees, should lead 
to the protection of employees™ right to express their own concerns 
about the quality of the product or 
service they produce.ﬂ She notes 
while considerations of economic s
ecurity and personal satisfaction 
inhibit employees™ willingness to ﬁgo publicﬂ with criticism of their 
employer, those same considerations might push employees to the 
conclusion that ﬁinforming the public of problems and pressuring the 

employer to institute changesﬂ serv
es the long-run interests of the en-
terprise and its employees. She also
 points out that ﬁmany professional 

employees are bound by professional ethics
 to act in the interest of their 
patients or clients and to adhere to
 standards of professional integrity 
that transcend whatever obligations of loyalty they may have to their 
employerﬂ and that nonprofessional 
employees, such as nursing aides 
and child care workers, ﬁwho tend to be relatively low-paid, may have 
chosen these less lucrative jobs becau
se of the satisfaction they gain 
from serving people and doing 
good.ﬂ Estlund concludes that 
ﬁ[e]mployees who join together a
nd express their shared concerns 
about how their work and their enterp
rise affect the world are indeed 
engaged in ‚concerted activity for mu
tual or protection.™ﬂ  Estlund, 
What Do Workers Want? Employee 
Interest, Public Interests, and 

Freedom of Expression Under th
e National Labor Relations Act
, 140 
U. Pa. L. Rev. 921 (1992). 
she acted solely out of fear of retaliation. Further, the fact 
that Reed referred to ﬁno water,ﬂ rather than to no bottled 
or spring water, and to observed dehydration symptoms, 
rather than a diagnosis of dehydration, did not render her 

report fraudulent. ﬁ[I]t is well settled that the truth or 
falsity of a communication is immaterial and is not the 
test of its protected character.ﬂ 
 Delta Health Center, 
Inc.
, 310 NLRB 26, 36 (1993), enfd. mem. 5 F.3d 1494 
(5th Cir. 1993), citing 
Professional Porter & Window 

Cleaning Co.
, 263 NLRB 136, 139 fn. 12 (1982), enfd. 
mem. 742 F.2d 1438 (2d Cir. 1983). Protection under the 
Act is ﬁnot denied to an employee regardless of the inac-
curacy or lack of merit of 
the employee™s statements ab-
sent deliberate falsity or maliciousness.ﬂ 
CKS Tool & 
Engineering, Inc. of Bad Axe
, 332 NLRB 1578, 1586 
(2000). Here, Reed and Gunn
ersen did not act with de-
liberate falsity or maliciousness, but out of concern for 
the residents and out of fear of retaliation.   
We also reject the Respondent™s argument that Reed 
and Gunnersen™s conduct was disloyal under 
NLRB v. 

Electrical Workers Local 12
29 (Jefferson Standard)
, 346 U.S. 464 (1953). Reed™s statements to the hotline were 
ﬁtrue, and unlike the statem
ents found unprotected in 
Electrical Workers
, supra, they were directly related to 
protected concerted activities then in progress.ﬂ 
Commu-nity Hospital of Roanoke Valley, Inc. v. NLRB
, 538 F.2d 
607, 610 (4th Cir. 1976).  In any event, there was no at-
tempt in the instant case, as in 
Jefferson Standard
, to disparage the Respondent™s reputation in a public forum.  
C. Conclusion 
In sum, we agree with our colleagues that Reed and 
Gunnersen acted concertedly out
 of concern for the nurs-
ing home residents.  However, we disagree that this pre-
cludes a finding that they al
so acted out of concern for 
their own working conditions. In this case, patient wel-
fare and working conditions are inextricably intertwined, 
and the effort by Reed and Gunnersen to improve the 
conditions of the residents wa
s necessarily an effort to 
improve their lot as employees. Accordingly, we would 
find that Reed and Gunnerse
n were engaged in protected 
concerted activity under Section 7 of the Act and that the 
Respondent violated Section 
8(a)(1) when it suspended 
and discharged Reed and when it suspended Gunnersen 
for calling the hotline about the excessive heat in the 

nursing home. 
 Nicole Roberts, Esq., 
for the General Counsel
. Dennis M. Devaney, Esq., 
of Detroit, Michigan, for the Re-
spondent.  WATERS OF ORCHARD PARK
 649
DECISION STATEMENT OF THE 
CASE MARION C. LADWIG
, Administrative Law Judge. This case 
was tried in Buffalo, New York, on November 12Œ13, 2002.
1 The charge against the nursing home was filed July 12 and the 
complaint was issued August 29. 
This case involves the suspension
 of licensed practical nurse 
Carol Gunnersen (serving as a charge nurse) and the suspension 
and later discharge of certifie
d nursing assistant (CNA) Kath-
leen Reed, for making a call on the confidential patient care 

hotline to the New York State Department of Health on July 4 
to report the excessive heat in
 unit 2 of the nursing home.  
Charge Nurse Gunnersen, CNA Reed, and four other aides 
were taking care of 40 elderly, mostly frail, patients in the facil-
ity™s 30-year-old original section (constructed in 1972), which 
is not air-conditoned (Tr. 95, 140, 270). 
Administrator Daniel Detor admitted at the trial (Tr. 167) 
that ﬁ[y]es, the nursing home knew that the temperatures in unit 
2 in the first week of July ‚placed patients at riskﬂ™ (Tr. 161, 
167). New York State Regulation § 483.15(h)(6)Šwhich Detor 
also admitted (Tr. 138Œ139) is part of ﬁthe requirements that we 
have to meet to be licensed as a nursing home in New York 
StateﬂŠprovides (R. Exh. 5): 
 (6) Comfortable and safe temperature levels. Facilities 
initially certified after October 1, 1990 must maintain a 

temperature range of 71Œ81º F; and  
 . . . .   
 Although there are no explicit temperature standards for 
fa-
cilities certified on or 
before October 1, 1990
, these facilities 
must maintain 
safe and comfortable
 temperature levels. [Em-
phasis added.] 
 Thus, the State of New York requires the nursing home to 
maintain, for the patients, ﬁsafe and comfortableﬂ temperature 
levels for it to operate as a nursing home in the State. Admit-
tedly the temperatures in unit 2 were unsafe, ﬁplacing patients 
at risk,ﬂ and of course the excessive heat was far from being 
comfortable. Gunnersen credibly gave undisputed testimony that the tem-
perature in unit 2 during the last 2 weeks in June was in the 

high 80s and much hotter the first week of July (Tr. 66). The 
temperature was monitored by ma
intenance engineers, who did 
not testify (Tr. 75). 
On July 1, in an unsuccessful effort to cope with the high 
temperature in unit 2, the 
nursing home installed two free-
standing used 10,000 BTU air-c
onditioners from Spot Coolers. 
One was installed next to the 
nurses station and the other one was installed in the short hall leading from the nurses stationŠ

but none in the long hall leading from there to the double doors, 
separating the old section of the building from the new, air-
conditioned part of the building (Tr. 37Œ40, 67, 156Œ157, 159; 
R. Exh. 10). Although the employees were instructed to keep 
the outside windows and the doors down the short hall closed, 
                                                          
 1 All dates are in 2002 unless otherwise indicated. 
the air-conditoners were insufficient to keep unit 2 from getting 
hotter that week (Tr. 12, 18, 47Œ48, 66, 225).  
On July 1, after patient Adeeb 
Hussain was sent to the hospi-
tal, as Charge Nurse Gunnersen 
credibly testified, the hospital 
nurse reported back to her that Hussain ﬁwas admitted for de-

hydrationﬂ (Tr. 91Œ96, 242Œ243, 249), although at the end of 
the shift, Nursing Supervisor Cynthia Fields (who did not tes-
tify) told her to write on the nurses notes, ﬁadmitted . . . for 
electrolyte imbalanceﬂ (Tr. 
250Œ252; R. Exh. 17). (By Gun-
nersen™s demeanor on the stand,
 she impressed me most fa-
vorably as a candid, truthful witness, who has a good memory.)  
On July 3, patient Ann Ruhland was also sent to the hospital 
(Tr. 31Œ32; R. Exh. 13). 
Regarding any difference in th
e care that management re-
quired that first week in July, CNA Reed credibly testified that 
ﬁWe were all instructed to push extra fluidsﬂ to cope with the 
heat, testifying that both Char
ge Nurse Gunnersen and Supervi-
sor Fields gave those instructions (Tr. 20Œ21). 
CNA Heather Fite credibly testified that in this first week of 
July she talked to Supervisor Fields about it being ﬁvery hot,ﬂ 

that ﬁthe residents didn™t look goodﬂ and were dehydrated, and 
that Fields told her ﬁto just keep pushing fluids on the resi-
dentsﬂ (Tr. 105). 
On July 4, it was 
ﬁextremely hotﬂ in unit 2 (Tr. 66, 268). 
When CNA Reed arrived at 2 
p.m., two additional patients, 
Robert Magner and Pearl Peterson 
(R. Exh. 13), had been sent to the hospital. As Reed credib
ly testified, she observed that 
patients had a lack of appetite, were refusing to drink fluids, were slouched in their chairs, and for the first time were taking 

off their clothes, even in main corridors. ﬁWhen asked to put 
their clothing back on, they told me it was too hot.ﬂ (Tr. 13.) 
When Charge Nurse Gunnersen arrived at 3 p.m. on July 4, 
as she credibly testified, ﬁa lot of the residents were overheated 
and a lot of the windows were already beginning to be openﬂ 
(Tr. 67). ﬁPatients were lethargi
c. I can recall one specific time 
when I went to pass medication to a patient [who] was usually 
awake. She was slumped in her chair. It took about two or three 
times of prompting before I coul
d even awake her, in order to 
give her medication.ﬂ  Some of the patients were ﬁripping their clothing off.ﬂ (Tr. 69, 98Œ99.) 
Gunnersen further credibly testif
ied that a few residents went 
out with family members and when they returned, for example 
one in a wheelchair, they would ask, ﬁAre you sure you™re go-
ing to be okay?ﬂ Because when they got off the elevator, ﬁthe 
explosion of heat was there. And, it was a feeling like, I don™t 
want to leave you. . . . It™s really hot here. Are you sure you™re 

going to be okay? And, the reside
nt did tell the family member 
yes.ﬂ (Tr. 70Œ71.)  
Gunnersen asked Supervisor Fields if she knew that the eld-
erly can dehydrate within 8 hours, and Fields said yes (Tr. 77).  
Before installing the free-standing air-conditoners on July I, 
the nursing home had taken the unprecedented action of fur-

nishing bottled spring water for the staff to carry around with 
them to avoid being dehydrat
ed themselves, but the bottled 
water had run out and was no longer available on the afternoon 
of July 4 (Tr. 75Œ76, 85, 156, 194Œ196). The water was locked 
in Nursing Director Tracy Sullivan™s office during her holiday 
absence that afternoon (Tr. 189, 223). The nursing home also 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 650 
supplied popsicles for the staff and purchased cooling head-
bands for all the staff members (Tr. 195). None of these meas-
ures was a direct benefit to the patients. 
Meanwhile, as Gunnersen further 
testified, ﬁ[A] lot of the 
employees came to me [and] complained about the heat and . . . 
said they couldn™t takeﬂ it, but
 ﬁ[t]hey are very dedicated em-
ployees and . . . everybody went back to work . . . for the pa-
tientsﬂ (Tr. 74).  
Around 4:30 p.m., July 4, as Reed credibly testified, when 
she, Gunnersen, and Supervisor Fields went outside on break, Gunnersen told Fields to look ﬁ
how sick I wasﬂ and that ﬁI 
should be sent home.ﬂ Fields refused, explaining that Sullivan 
had ordered that no one could leave. (Tr. 21Œ22, 79.) 
As an important part of the employees™ working conditions 
in caring for the patients, the State requires the posting of the 
patient care hotline notice. In unit 2, it is posted on the side of 
the elevator, directly across from the nurses™ station. It requires, 

for protection of the patients, that the employees report unsafe 
conditions, as follows (T
r. 42; R. Exh. 1):  This notice must be posted in a location  
accessible to patients, visitors and employees. 
 Important Notice 
 Patients and Visitors  . . . .  
 Employees and Licensed 
Health Professionals 
You are required by New York State Public Health Law, 
Section 2803-d, to report any instance of 
patient physical  
abuse, mistreatment or neglect to the New York State  
Department of Health. Call the Patient Care Hotline. 
A copy of the law and applicable regulations are available 

from this facility™s administrator. [Emphasis added.] 
 Patient Care Hotline 
The Patient Care Hotline may be used 24 hours a day,  
seven days a week, to report nursing home situations  
requiring  immediate action. 
 888-201-4563  Explaining her concern for the patients when she dialed the 
State hotline number for Reed to report the conditions in unit 2, 

Gunnersen credibly testified (Tr. 79Œ80): 
 A. Because we all felt like . . . the problem of over 
heatedness after four days was not being solved. And, no-

body knew about it. And, when we started sending people 
to the hospital and people were dehydrating, we didn™t 
know where we were going from there. There was really 
nobody around. It was the 4th of July. We were scared 
[and wanted to call the State]. . . . Just because we cared 
about the residents. 
 CNA Reed credibly testified that she had been told in train-
ing that the CNAs were the eyes and ears of the elderly pa-

tients, that they are to report ﬁany and all conditions that you 
feel may be hazardous,ﬂ that calls on the State hotline are con-
fidential, and that ﬁyou don™t have to identify yourself.ﬂ (Tr. 22, 
28, 80, 235, 244, 270.) 
As Reed credibly recalled at the trial, when she received the 
phone from Gunnersen, she told the State that she was a rela-

tive of a resident [because of fear of retaliation], that it was 
extremely hot in unit 2, there was no spring water available for 
staff members, that several re
sidents were dehydrated, that 
several residents were taken ou
t because of the extreme heat, 
ﬁand I felt it was a concern and I wanted them to come and look 
into itﬂ (Tr. 22Œ23, 268Œ269). 
Gunnersen credibly testified that she was busy getting her 
medication cart ready and did not overhear what Reed told the 
State, except that when she returned to the nurses™ station at the 
end of the call, she heard Reed say ﬁAnd I am in concern for 
the residentsﬂ (Tr. 80, 269). C
NA Fite overheard Reed say only 
that she was a family member of a resident and was calling 

about the heat (Tr. 267). None of the other CNAs who were 
present were called to testify. 
The next morning, on Friday, Ju
ly 5, Administrator Daniel 
Detor received an urgent call 
on his cell phone from Assistant 
Administrator Peter Fadeley. De
tor was on vacation that whole week and was then ﬁup on Lake Ontario fishingﬂ with his son. 
As Detor admitted, ﬁall [Fadeley] said [in this first call] was 
that somebody had called the hotline.ﬂ (Tr. 133Œ134.) 
Fadeley and Detor later ﬁhad phone
 calls back an
d forthﬂ (Tr. 131). Detor recalled that (in one of
 the calls), Fadeley said that 
CNA Judy Benzin (who did not testify) had tried to touch base 

with him that Friday (July 5) bu
t couldn™t and later called him, 
giving him the (hearsay) information that Reed made the State 

hotline call (Tr. 133). 
Detor obviously feared that somebody had reported the heat 
in the nursing home™s old sectio
n, which is not air-conditoned, 
admittedly ﬁplac[ing] patients at risk,ﬂ adversely affecting the 

health of elderly and frail patients
. This could be in violation of 
the State regulation requiring ﬁs
afe and comfortableﬂ tempera-
ture levels and could adversely affect the State license to oper-
ate the nursing home. 
Knowing that ﬁ[y]ou can™t really talk to the State [about who 
made the hotline call and what was reported] because that™s 

confidential
 [emphasis added],ﬂ Detor 
ﬁasked [Fadeley] to in-
volve Tracy [Nursing Director Sullivan] and for them to inves-

tigate the accusationsﬂ (Tr. 134). Because of the urgency, 
Fadeley immediately called Sulli
van at home and had her come in early to begin the investigation (Tr. 197Œ198).  
That Friday afternoon, July 5, Reed was called to Sullivan™s 
office and questioned about the State hotline call. For fear of 

retaliation, Reed claimed she ha
d no knowledge of the call. (Tr. 
24.) Sullivan then phoned Gunnersen who, also for fear of re-

taliation, denied knowing anything about the hotline call (Tr. 
81Œ82). Later that Friday, Reed was called back to Sullivan™s office 
to meet with her and Fadeley. Reed credibly expressed her 
feeling about the meeting, stating that it was ﬁvery fearful,ﬂ that 
they were ﬁraising their voice
s, telling me that through two 
reliable sources . . . I was the one that made the State phone 
callﬂ and asking, ﬁIs this true or
 is this not true?ﬂ She began 
crying and admitted, ﬁYes, it is.ﬂ (Tr. 231.) 
Sullivan told Reed ﬁto write down everything that I told the 
Stateﬂ (Tr. 25Œ26). Feeling that she could not refuse to give a 

statement, Reed volunteered to do
 so, ﬁ[u]nder pressure,ﬂ feel-
 WATERS OF ORCHARD PARK
 651
ing ﬁthe pressure to write it to . . . try to save my jobﬂ (Tr. 25Œ
26, 237). 
Reed credibly testified that in the meeting, Sullivan stated: 
ﬁDo you know the seriousness of these allegations? I can take 
your CNA certification and Carol Gunnersen™s license for do-
ing this.ﬂ (Tr. 27.) When Sullivan was asked on cross-
examination about ﬁReed™s testimony yesterdayﬂ and ﬁDid you 
threaten her if she didn™t provide a statement?ﬂ Sullivan an-
swered no and testified that she asked Reed to voluntarily pro-
vide a statement (Tr. 202). Regarding Sullivan™s credibility, I 
note that she later falsely denied that employees complained to 
her about temperatures in unit 2, but after being shown her 
pretrial affidavit, admitted that yes, staff members did complain 
to her about the heat in the unit (Tr. 221Œ223). 
Reed began writing the statement (R. Exh. 12), stating noth-
ing about what the nursing home was seeking, concerning what 
Reed reported to the State about 
the condition of the patients in 
unit 2 in the facility™s old section, which is not air-conditoned, 

or about patients being sent to th
e hospital. Reed credibly testi-
fied that she was trying to make light of the statement to ﬁpro-

tect my job.ﬂ (Tr. 234, 239Œ240.) 
She wrote that there was ﬁa lot of jokingﬂ about how hot unit 
2 was (although clearly it was not
 a joking matter); that ﬁwe 
couldn™t have any spring waterﬂ (which Sullivan already knew, 

because the bottled spring water for the staff had been locked in 
her office); that ﬁ[c]omplaint
s were said about the cookout 
being just for [day-shift empl
oyees] and how mad everyone 
was with thatﬂ; that unit 2 was ﬁsuper hotﬂ and ﬁI didn™t feel 
good at the timeﬂ; and that Gunne
rsen said ﬁ[W]e should call 
the State about the heatﬂ and dialed the phone and threw it at 

her after deciding to use the company phone. 
Reed showed what she had written in her statement to Sulli-
van, who threw the statement and the pen back toward her and 
stated: ﬁElaborate on your statementﬂ and ﬁWhat about the 
residents that went to the hospital with dehydration? . . . Write 
that on thereﬂ (Tr. 26). 
Reed added the following to her statement (R. Exh. 12), 
making no mention of dehydration:
 ﬁI stated that there was no 
water on unit [referring to no spring water for the staff, men-tioned earlier in her statement], very hot and several residents 
were recently sent to hospi
tal. I hung up and everyone was 
laughing.ﬂ (Reed credibly testified that by stating the everyone 

was laughing, she meant that she heard her coworkers saying, 
ﬁAh-hah, wow, you™re in trouble for making that phone callﬂ 
(Tr. 234). 
This expanded statementŠwhic
h included confidential in-
formation sought by the nursing home concerning what Reed 
reported to the State about how ﬁvery hotﬂ it was (for the pa-
tients in the facility™s old sectio
n) and residents being sent to 
the hospitalŠsatisfied Sullivan 
and Fadeley (Tr. 26), both of 
whom signed the statement belo
w Reed™s signature (R. Exh. 
12). Reed credibly testified that she signed the statement, think-

ing, ﬁ[I]f I signed it, possibly, I 
wouldn™t be retaliated against.ﬂ  
Instead, Reed was suddenly suspended: ﬁI was then asked to 
leave the premises, pending further investigation of the State 
hotline phone callﬂŠwithout ﬁany other reasonﬂ being given 
for her suspension (Tr. 27). On July 11, after Administrator 
Detor returned from vacation, he discharged her (Tr. 150). 
Meanwhile on Saturday, July 6, Sullivan called Gunnersen, 
said that Reed had admitted that she and Gunnersen had called 
the State, and ﬁI was theref
ore suspendedﬂ (Tr. 82, 243Œ244). 
The nursing home has stated no reason for suddenly suspending 

her, other than her dialing the hotline number for Reed to report 
to the State.  
The primary issues are whether the nursing home unlawfully 
suspended Reed and Gunnersen and discharged Reed for en-
gaging in protected, concerted 
activity, to discourage employ-
ees from making hotline calls to the State to report unsafe con-

ditions for patients in the facility
™s old section, which is not air-
conditoned, violating Sect
ion 8(a)(1) of the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the nursing home, I make the fol-
lowing FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a corporation, operates its facility in Or-
chard Park, New York. It annually derives over $100,000 in 

gross revenue and receives goods valued over $5000 directly 
from outside the State. It admits and I find that it is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICE
 A. Contentions of the Parties and Findings 
1. Concerted activity 
The General Counsel contends (Br. at 9) that ﬁ[t]he record 
clearly establishes that Reed 
and Gunnersen were engaged in 
concerted activity when they contacted the State.ﬂ 
The nursing home contends in its brief (at 18) that 
ﬁ[c]omplainants™ [CNA Reed™s and charge nurse Gunnersen™s] 
Assertion of an Alleged Statutory Rightﬂ by making the hotline 
call to the State, was not concerted. It cites, as ﬁbinding prece-

dent,ﬂ the Board™s decision in 
Meyers Industries, 281 NLRB 882 (1986), which held: ﬁWe mere
ly find that invocation of 
employee contract rights is a continuation of an ongoing proc-
ess of employee concerted activity, 
whereas employee invoca-
tion of statutory rights is not
 [emphasis added].ﬂ Even if other-
wise applicable, that decision refers (Id. at 887Œ888) to conduct 
of a single employee, not two 
or more employees, as here. 
I find that Reed™s and Gunnersen™s making the hotline call 
was concerted activity. 
2. Working conditions 
The nursing home contends in its brief (at 16Œ18), 
ﬁ[c]omplainants Did Not Complain About Section 7 MattersŠ

Working Conditions,ﬂ citing the 
employees™ nonlegal opinions 
of what constitutes ﬁworking conditionsﬂ (Tr. 44, 84). 
As found, the posted patient 
care hotline noticeŠinforming 
the employees that they are required by State law, for protec-
tion of the patients, to repor
t an unsafe condition (ﬁpatient 
physical abuse, mistreatment or 
neglectﬂ)Šis an important part 
of the employees™ working conditi
ons in caring for the patients. 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 652 
I find that the July 4 call to the State on the hotline, reporting 
the heat in the facility™s old section, which is not air-
conditoned, admittedly ﬁplac[ing] patients at risk,ﬂ did involve 
a working condition. 
3. Personal concern 
The nursing home contends in its brief (at 20Œ21) that Reed 
told Sullivan (Tr. 201) that she placed the hotline call to the 
State for a 
purely personal reason, ﬁthat she was upset about 
the cookout.ﬂ Contrary to Sullivan
™s claim, Reed indicated in 
her written statement on July 5 (R. Exh. 12), that she told the 
State, as quoted above, ﬁComplai
nts were said about the cook-out being just for [day-shift em
ployees] and how mad everyone 
was with that.ﬂ Reed therefore was clearly referring to a group 
complaint of the second-shift employees, not a personal com-
plaint.  In making this contention, the nursing home ignores Reed™s 
undisputed testimony (Tr. 236) that
 she attended the picnic that 
morning, in her off-duty hours. ﬁI was there so I wouldn™t have 
been upset about a picnic.ﬂ  
Moreover, this and some of th
e other statements that Reed 
made on July 4 in her written statement were not relevant to the 
ﬁreport [of] patient abuseﬂ which, as acknowledged in the nurs-
ing home™s brief (at 15), was ﬁComplainants™ admitted purpose 

in callingﬂ the State on the hotline. The State was concerned 
only about matters pertaining to
 patients™ unsafe conditions 
covered by State regulations. 
4. Protected activity 
The General Counsel contends (Br. at 16) that the conduct of 
Reed and Gunnersen, for which they were suspended, was pro-
tected activity. 
The nursing home contends in its brief (at 22Œ31) that for 
many purported reasons, both that 
the General Counsel failed to 
prove that ﬁ[t]he Complainants [Reed and Gunnersen] Engaged 

in Protected Activityﬂ and that ﬁ[t]he Complainants Lost Pro-
tection Under the Act,ﬂ as follows: 
 The nursing home contends in its brief (at 22Œ24) that 
 (a) Both complainants made false representations to 
the State on the hotline (although Gunnersen merely dialed 

the hotline number and said nothing to the State).  
(b) ﬁComplainants lost their protection under the Act 
. . . when they lied to management in its internal investiga-
tion of the incident.ﬂ  
 Both employees, however, did so in
 fear of retaliation when the 
nursing home was investigating the 
confidential report on July 
4 to the State. An important part
 of their working conditions in 
caring for the patients, as found, was the 
requirement under 
State lawŠas stated in the posted patient care hotline noticeŠ
that employees report to the St
ate any condition that is unsafe 
for the patients. Admittedly, the heat ﬁplaced patients at riskﬂ in 

the facility™s old section, which is not air-conditoned. 
Moreover, even if their attempt to conceal their participation 
in making the confidential call was wrong, this was not given as a reason for their sudden suspension after the nursing home 

confirmed that both of them participated in the hotline call, in 
which Reed informed the State 
of the unsafe condition of pa-
tients in the facility™s old section 
 (c) The complainants lost protection under the Act be-cause their conduct was ins
ubordinate and unlawful (with-out explanation or applicable precedent). 
 The nursing home contends in its brief (at 24Œ26) that 
 (d) Both complainants, ﬁthrough their own testimony, 
concede that they lied to the Stateﬂ (although Gunnersen 

merely dialed the number and 
said nothing to the State). 
(e) Reed told the State hotline operator that there was 
ﬁno waterﬂ at the nursing home.  
 This contention misstates Reed™s second reference to water 
in her July 5 written statement, that there is ﬁno water 
on unit [emphasis added]ﬂŠnot no 
water in the facility. 
This was the second reference to water in Reed™s written 
statement. As found, this refere
nce to ﬁno waterﬂ referred to 
what Reed wrote earlier in her statement, that ﬁweﬂ could not 

have any ﬁspring water,ﬂ referri
ng to the bottled spring water 
locked during the afternoon that July 4th holiday in Nursing 

Director Sullivan™s office.  
Even if the callŠon the nursing home™s 
company
 phoneŠwere considered to be from a relative of a resident, rather than 
from a staff member, the statement that ﬁwe could not have any 
spring waterﬂ would not be co
nstrued as no spring water for 
visiting relatives and residents. Furnishing spring water even to 

staff members was unprecedented. 
The nursing home admits in its br
ief (at 11) that ﬁthe bottled 
water was provided only for the employees:ﬂ 
 (f) Reed™s representation to the State that there was no 
water ﬁwas undisputedlyﬂ a ﬁ
fraudulent misrepresentationﬂ 
(although, to the contrary, her report of no spring water for 
the staff was true). 
(g) Reed admittedly lied to the hotline operator about 
being a family member of one
 of the residents (although 
this was not given as a reason for her suspension). 
 The nursing home contends in its brief (at 26Œ28): 
 (h) That Reed™s and Gunnersen™s telling management 
that they had no knowledge of
 the State hotline call on July 4 was a serious offense in the employee handbook, 
subjecting an employee to 
immediate discharge (although 
not only did the nursing home 
not discharge Reed imme-
diately, but this was not given as a reason for suspending 
either Reed or Gunnersen). 
(i) That complainants ﬁdeliberately violated legitimate 
and important workplace rules regarding honesty in an in-
vestigation and in doing so, 
undermined the employer™s 
authorityﬂ (although not given as a reason for their suspen-

sion). (j) That complainants™ deceit to the State was ﬁclearly 
insubordinationﬂ (although Gunnersen merely dialed the 
hotline number and said nothing to the State; there is no 
explanation how Reed™s report to the State was insubordi-
nate or any applicable preceden
t; and this was not given as 
a reason for suspending Reed and Gunnersen). 
 WATERS OF ORCHARD PARK
 653
(k) That complainants™ ﬁblatant and intentionalﬂ viola-
tion of the rule against providi
ng false information in an 
investigation undermines th
e nursing home™s authority (al-
though not given as a reason for their suspension). 
 The nursing home contends (at 28Œ29) that 
 (l) The company hotline was the proper channel for 
employees to follow for comp
laints about working condi-
tionsŠnot calling the State hotline (although, as found, 
employees are ﬁrequiredﬂ by State law to report such un-
safe conditions for patientsŠmaking this requirement an 
important part of the employees™ working conditions in 
caring for the patients). 
(m) The complainants™ failure to follow the facility™s 
established departmental procedures was a specific offense 
in the employee handbook and ﬁunnecessarily wasted the 
State™s and the company™ 
time and moneyﬂ
 (although not 
given as a reason for their suspension). 
 The nursing home contends in its brief (29Œ31) 
 (n) That the complainants™ motivation for placing the 
State hotline call was disloyal
 (without explanation or any 
applicable precedent). 
(o) That ﬁthe weight of the evidence . . . establishes 
that the State hotline call was made to retaliate against the 

Company for failing to provide a picnic to the second shift 
staffﬂ (completely ignoring all the evidence about the ex-
cessive heat). 
(p) That the ﬁComplainants™ argument that they were 
concerned about the effects of
 the heat on the patients™ 
health is simply incredibleﬂ (ignoring Administrator De-

tor™s admission at the trial that the temperatures in unit 2 
ﬁplaced patients at riskﬂ). 
(q) The fact that the build
ing ﬁwas not equipped with 
air-conditoning throughout did not cause the facility to 
violate any code or regulation,ﬂ because the 30-year old 
section of the building was ﬁgrandfathered in under the 
applicable codeﬂ (ignoring § 483.15(h)(6) of the State regulation that facilities cer
tified before October 1, 1990 
ﬁmust maintain safe and comfortable temperature levelsﬂ). 
(r) That the State visited the 
site and investigated the complaint (on July 8, 4 days after the ﬁextremeﬂ heat on 

July 4), finding (on August 14, 
R. Exh. 7) ﬁno violations 
of State or Federal regulations,ﬂ and that the Board ﬁowes 
deference to the findings of 
the New York Department of 
Health.ﬂ  
 The Board, however, clearly has the sole responsibility to de-
termine if the nursing home unlawfully suspended Reed and 
Gunnersen and discharged Reed to discourage employees from 
making hotline calls to the State to report unsafe conditions for 
patients in the facility™s old section, which is not air-
conditoned, in violation violated Section 8(a)(1) of the Act. 
 (s) That complainants™ tes
timony that their motivation 
for making the hotline call was their legitimate concern for 

the safety of the residents, is ﬁsimply incredible,ﬂ because 
the patients had plenty of water (although the evidence is 
clear that neither complainant claimed that the patients did 
not have plenty of water, and the evidence abundantly 

shows that they called the State because of the heat, which 
admittedly ﬁplaced patients at risk.ﬂ 
 In addition to these 19 purported reasons for contending that 
the conduct of Reed and Gunnersen
 was not protected activity, 
the nursing home emphasizes in its brief (at 10Œ12, 25Œ26, and 

30Œ31) a contention that Reed™s hotline call was not a protected 
activity because she 
lied to the State that several residents were 
sent to the hospital for or due to dehydration.  
To the contrary, Reed 
did not
 lie to the State that several 
residents were sent to the hospital because of dehydration. 
The evidence shows that Reed carefully avoided telling the 
State that residents were sent to the hospital with a diagnosis of 
dehydration.  Both she and 
Gunnersen, as the nursing home 
points out in its brief (at 12), ﬁadmitted that they were not 
qualified to diagnose dehydratio
nﬂŠcertified nursing assistant 
Reed testifying, ﬁI™m not a me
dical nurse,ﬂ and licensed practi-
cal nurse testifying, ﬁI™m not a 
doctor, so I can™t diagnose itﬂ 
(Tr. 30, 72). 
Instead, as Reed credibly testified, she told the State on the 
hotline call that ﬁseveral residents were taken out because of 

the extreme heat.ﬂ
 (Tr. 22Œ23, 268Œ269.) 
This was a truthful report of what she was observing. Both 
she and Gunnersen credibly test
ified about the ﬁextremeﬂ heat 
on July 4 (Tr. 66, 268). Administrator Detor admitted at the 

trial that the temperatures th
at week in unit 2 where they 
worked ﬁplaced patients at riskﬂŠreferring to the mostly frail 

patients with many ailments th
at could be aggravated by the 
heat. Detor was on vacation that first week of July, but the evi-

dence is undisputed that maintenance engineers (who did not 
testify) monitored the temperature. 
As found, one patient (Adeeb Hussain) was sent to the hospi-
tal that Monday, July 1, and another patient (Ann Ruhland) was 
sent that Wednesday, July 3 (R. Exh. 13). On July 4 when Reed 
arrived at 2 p.m., two additional patients, Robert Magner and 
Pearl Peterson (R. Exh. 13), had been sent to the hospital. Reed 
observed, as found, that patients
 had a lack of appetite, were 
refusing to drink fluids, were sl
ouched in their chairs, and for 
the first time were taking off their clothes, even in main corri-

dors. ﬁWhen asked to put their clot
hing back on, they told me it 
was too hot.ﬂ (Tr. 13.) 
When Nursing Director Sullivan on July 5 returned to Reed 
her written statement about what she told the State in her July 4 
hotline call and instructed her to elaborate on it, stating ﬁWhat 
about the residents that went to
 the hospital with dehydration? 
. . . Write that on there,ﬂ Reed wrote ﬁvery hot and several resi-

dents were recently sent to hospitalﬂŠnot stating that they were 

sent because they were dehydr
ated (Tr. 26; R. Exh. 12). 
In Reed™s pretrial affidavit 
(Tr. 34Œ35), she stated that ﬁpa-
tients were sent out for dehydrationﬂŠnot that she told the 
State that. She explained that she ﬁperceived it as dehydrationﬂ 
because ﬁI do know some of the signs and symptoms of itﬂ and 
because ﬁI feel I was trained in my CNA Pathways Class that I 
took on how to define dehydration.ﬂ 
The nursing home did not call as a witness Nursing Secretary 
Fields or any of the other staff member who was present in unit 
2 on July 4. 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 654 
B. Concluding Findings 
The complaint alleges that the nursing home violated Section 
8(a)(1) by suspending and/or te
rminating Kathleen Reed and 
suspending Carol Gunnersen ﬁto discourage employeesﬂ from 
ﬁcontacting the New York State 
Department of Healthﬂ con-
cerning ﬁemployees™ working conditions.ﬂ 
As found, an important part of the employees™ working con-
ditionsŠin caring for the 40 elderl
y, mostly frail, patients in 
unit 2 of the nursing home™s 30-year-old section, which is not 
air-conditonedŠis the predominatel
y displayed State notice. It 
informs the employees that they are ﬁrequiredﬂ by State law, for 

protection of the patients, to 
report any unsafe condition (ﬁpa-
tient physical abuse, mistreatment or neglectﬂ) to the New York 
State Department of Health by calling the Patient Care Hotline 
at 888Œ201Œ4563. 
Administrator Detor admitted at the trial that the heat in the 
old section of the facility created an unsafe condition for the 
patients, by testifying that the temperatures in unit 2 ﬁplaced 
patients at risk.ﬂ 
As found, the nursing home s
uddenly suspended Reed and 
Gunnersen upon confirming how ﬁsuper hotﬂ it was on July 4, 
when Gunnersen dialed the hotline number and Reed reported 
in the call to the State the excessive heat in the facility™s old 
section, creating an unsafe conditi
on for the patients, several of 
whom were recently sent to the hospital. At the time, the nurs-

ing home gave no other reason for suspending them. 
The evidence clearly shows that the nursing home suspended 
Reed and Gunnersen to discour
age employees in unit 2 from 
reporting any unsafe condition for patients in the facility™s old 

section, which is not air-conditoned. 
As found, in the meeting when Reed was called to Nursing 
Director Sullivan™s office on July 5 and told that two reliable 
sources said she had made the State hotline call on July 4, Sul-
livan stated: ﬁDo you know the 
seriousness of these allega-
tions? I can take your CNA certification and Carol Gunnersen™s 

license for doing this.ﬂ Undoubtedly, this statement was in-
tended to discourage employees from making hotline calls to 

the State. 
The nursing home™s reaction when it first heard on July 5 
that ﬁsomebody had called the hotlineﬂ on July 4, clearly re-
veals its concern about employees
 making hotline calls to the 
State.  
Assistant Administrator Fadele
y immediately made an ur-
gent call, by cell phone, to Ad
ministrator Detor, who was on 
vacation, fishing at a lake with his son. Detor asked Fadeley to 
involve Sullivan and for them ﬁto investigate the accusations.ﬂ 
Because of the urgency, Fadeley immediately called Sullivan at 
her home and had her come in early to begin the investigation. 
When they confirmed that Gunne
rsen and Reed had made the 
hotline call, the two employees were suddenly suspended. 
The officials obviously feared that employees using the State 
hotline to report the excessive heat in unit 2, in violation of the 
State regulation requiring ﬁsave 
and comfortableﬂ temperature levels, could adversely affect the State license to operate the 

nursing home. In view of these findings, I fi
nd that the many contentions 
made by the nursing home in its brief are mere afterthoughts. 
The contentions ignore the controlling issue whether the nurs-
ing home suspended and discharged Reed and suspending 
Gunnersen ﬁto discourage employeesﬂ from making hotline 
calls to the State about any unsafe condition for patients. 
I therefore find that the nursing home suspended Reed and 
Gunnersen and discharged Reed for engaging in protected, 
concerted activity, to discourage employees from making hot-
line calls to the State to report any unsafe condition for patients 
in the facility™s old section, wh
ich is not air-conditoned, violat-
ing Section 8(a)(1) of the Act. 
CONCLUSION OF LAW By suspending CNA Reed and Charge Nurse Gunnersen and 
discharging Reed for engaging 
in protected concerted activity, 
to discourage employees from maki
ng patient care hotline calls 
to the New York State Department of Health to report unsafe 
conditions for patients in its facility™s old section, which is not 
air-conditoned, Respondent nur
sing home violated Section 
8(a)(1) and Section 2(6)
 and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily suspended two em-
ployees and discharged one of them, it must offer reinstatement 

to the discharged employee and make both of the suspended 
employees whole for any loss of earnings and other benefits, 
computed on a quarterly basis from 
date of discharge to date of 
proper offer of reinstatement, 
less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
[Recommended Order omitted from publication.] 
 